COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:     In re AmGUARD Insurance Company and Berkshire Hathaway
                         Global Insurance Services, LLC

Appellate case numbers: 01-22-00220-CV, 01-22-00221-CV, 01-22-00222-CV

Trial court case numbers: 2021-51417, 2019-60903, 2019-60903A

Trial court:             215th District Court of Harris County

        On March 25, 2022, Relators AmGUARD Insurance Company and Berkshire Hathaway
Global Insurance Services, LLC (“Relators”) filed a Petition for Writ of Mandamus complaining
of the trial court’s March 14, 2022 order denying Relator’s motion for summary judgment in
Cause No. 2021-51417 styled AmGUARD Insurance Company and Berkshire Hathaway Global
Insurance Services, LLC v. Thomas Mahoney, in the 215th Judicial District Court of Harris
County, Texas. In their motion for summary judgment, Relators requested the trial court to
vacate the default judgment previously entered by the court in Cause No. 2019-60903 styled
Thomas Mahoney v. David Williams and Berkshire Hathaway Global Insurance Services, LLC,
through its subsidiary carrier AmGUARD, also in the 215th Judicial District Court of Harris
County, Texas.
        In addition to their Petition for Writ of Mandamus, Relators filed a Motion for
Temporary Stay requesting a stay of all underlying trial court proceedings pending adjudication
of their Petition for Writ of Mandamus. They seek a stay of all proceedings in Cause No. 2021-
51417, Cause No. 2019-60903, and Cause No. 2019-60903-A styled Thomas Mahoney v. BMO
Harris Bank National Association, also in the 215th Judicial District Court of Harris County,
Texas, including “March 31, 2022 and April 4, 2022 enforcement proceedings.”1
       Relators’ Motion for Temporary Stay is denied.
       It is so ORDERED.




1
       Relators assert an application for turnover relief is set for hearing in Cause No. 2019-
       60903 on March 31, 2022 and a motion for summary judgment in a garnishment
       proceeding is set for hearing in Cause No. 2019-60903-A on April 4, 2022.
Judge’s signature: /s/ Veronica Rivas-Molloy
                       Acting individually


Date: March 31, 2022